Citation Nr: 0833205	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-38 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had recognized guerilla service from September 
1944 to November 1945 and regular Philippine Army service 
from November 1945 to June 1946.  He died in January 2005.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Manila, the Republic of the Philippines.  In a February 2008 
Board decision, in pertinent part, it was determined the 
service requirements for eligibility for VA nonservice-
connected death pension benefits were not met.  The issues 
listed on the title page of this decision were remanded for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.

For reasons which will be set forth below, the issue of the 
appellant's entitlement to accrued benefits is REMANDED to 
the RO by way of the Appeals Management Center in Washington, 
D.C.  VA will notify the appellant should further action be 
required.

FINDINGS OF FACT

1.  The veteran had recognized guerilla service from 
September 1944 to November 1945 and regular Philippine Army 
service from November 1945 to June 1946.

2.  The veteran died in January 2005.

3.  The death certificate reveals the immediate cause of 
death was pneumonia with septicemia, due to multiple cerebral 
infarcts.  Thrombosis was also listed as a cause of death.

4.  At the time of death, service connection was in effect 
for residuals of a shell fragment wound to Muscle Group IV of 
the left upper extremity, rated as 20 percent disabling; 
residuals of a shell fragment wound to Muscle Group IV of the 
right upper extremity, rated as 10 percent disabling, and 
residuals of a shell fragment wound to the left knee with 
retained foreign body, rated as 10 percent disabling.  With 
consideration of the bilateral factor, a combined 70 percent 
rating had been in effect from July 24, 2002.  The veteran 
was also entitled to a total compensation rating based on 
individual unemployability due to the severity of his 
service-connected disabilities from July 24, 2002.

5.  Pneumonia, cerebral infarcts, and thrombosis were not 
manifested in or aggravated by the veteran's active service.  
Also, they are not shown to be associated to the veteran's 
active service or to any service-connected disability.


CONCLUSIONS OF LAW

1,  Pneumonia, cerebral infarcts, and/or thrombosis were not 
incurred in or aggravated by the veteran's active service and 
cerebral infarcts may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5013 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

A review of the evidence of record reveals that there has 
substantial compliance with the mandates of the VCAA.  In 
various letters dated between 2005 and 2008, the appellant 
was informed of the evidence necessary to establish 
entitlement to the benefits sought, what evidence was to be 
provided by her, and what VA would attempt to obtain on her 
behalf.  In March 2008 she was provided with notice with 
respect to the degree of disability and the effective date of 
an award should service connection be granted as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
that communication she was also told that her husband's file 
was sent to the VA Medical Center in Manila for an opinion 
from a physician with appropriate expertise as to whether the 
veteran's service-connected disabilities had contributed 
substantially and materially to the cause of his death.  In 
view of the foregoing, the Board finds that VA fully notified 
the appellant of what was required to substantiate her claim. 

VA must also make reasonable efforts to assist an appellant 
in obtaining evidence necessary to substantiate the claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The case was 
remanded by the Board in order that the records might be 
reviewed by a physician to determine whether he or she 
thought it was at least as likely as not that the veteran's 
service-connected disabilities caused or contributed in some 
way to his death.  This was done in March 2008 and the 
opinion of the physician is of record and has been reviewed.  
The Board believes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence that has not been obtained.  Therefore, no 
further assistance to the appellant in the development of 
evidence is required. 

Pertinent Laws and Regulations.

The surviving spouse of a veteran having a service-connected 
disability that was the principal or contributing cause of 
his death may be eligible for VA death benefits.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service-connected must have made the decedent 
materially less capable of resisting the fatal disease and 
must have had a material influence in accelerating death.  
See Latham v. Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease process was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including cerebral infarcts, are 
manifests to a compensable degree of 10 percent or more 
within the first year following service discharge, service 
connection will be presumed for the condition.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Factual Background and Analysis.

In this case, the Board assures the appellant it has 
thoroughly reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss 
in detail all the evidence submitted by the appellant or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the appellant).  

Based upon a longitudinal review of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.

At the time of the veteran's death, service connection was in 
effect for:  Residuals of a shell fragment wound to Muscle 
Group IV of the left upper extremity, rated as 20 percent 
disabling; residuals of a shell fragment wound to Muscle 
Group IV of the right upper extremity, rated as 10 percent 
disabling; and residuals of a shell fragment wound to the 
left knee with retained foreign body, rated as 10 percent 
disabling.  With consideration of the bilateral factor, a 
combined disability rating of 40 percent have been in effect 
since December 1992.

The death certificate reveals the veteran died in January 
2005 from pneumonia with septicemia, due to multiple cerebral 
infarcts.  Thrombosis was listed as the underlying cause of 
death.

The medical evidence of record does not show the presence of 
pneumonia, cerebral infarcts, or thrombosis in service or for 
years thereafter.

A review of the evidence of record shows no competent medical 
evidence indicating that the veteran's cause of death was 
related in any way to his active service or to his service-
connected disabilities.

The case was referred for review to a VA physician in March 
2008.  The physician was asked to review the claims folder 
and opine as to whether the veteran's service-connected 
disabilities contributed substantially or materially to the 
cause of his death.  The examiner indicated that the service-
connected disorders did not contribute substantially or 
materially to cause the veteran's death.  She stated that 
"review of medical records show the veteran became paralyzed 
when he had a cerebral vascular accident in 1992.  In 
addition to that, he was also noted to have cerebral and 
renal insufficiency.  These were the conditions which are 
nonservice connected which caused him to be bedridden and 
therefore prone to develop pneumonia which eventually caused 
his demise.  Prior to this CVA, examinations noted him to be 
able to ambulate with a cane.  The service-connected 
disabilities were not that debilitating as to have caused him 
to be completely bedridden and therefore immunocompromised."

The appellant has not submitted or identified any medical 
opinion of evidence to the contrary.

The Board recognizes the appellant's since belief that the 
veteran's death was related in some way to his experiences of 
service.  Also, in this case, the appellant has not been 
shown to have the professional expertise capable of making 
medical conclusions.  Accordingly, her statements regarding 
causation are not competent.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

When the case was remanded by the Board in February 2008 for 
the purpose of having a physician review the record and opine 
as to whether the veteran's service-connected disabilities 
contributed substantially and materially to the cause of his 
death, the RO was also asked to undertake consideration of 
the claim for accrued benefits as required by case law.  
However, the RO did not appear to address the question of 
accrued benefits.  The claims file must be returned to the RO 
for compliance with the previous remand order set forth by 
the Board in February 2008.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  (Noting Board's duty to "insure [the 
RO's} compliance" with the terms of its remand orders).

This portion of the case is therefore REMANDED for the 
following:

VA should undertake consideration of the 
claim for accrued benefits as required by 
case law.

Then, the claim should be readjudicated in light of all the 
evidence of record.  If the benefit sought is not granted, 
the veteran should be provided a Supplemental Statement of 
the Case and be afforded a reasonable period of time within 
which to respond.  Then, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


